DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues Stadur (DE 19725963) does not disclose “a thickness of said dry press ceramic tile reduces from the edge height towards the drainage hole height such that a slope is formed between the edge height and the drainage hole height” as claimed in claim 15 (Applicant Arguments/Remarks, p. 6-7). Examiner disagrees as the thickness of 3 reduces from the edge height near 41-42 towards the not-shown drain, ¶ 0019. Applicant argues Stadur lacks the plurality of water channels as previously recited in canceled claim 16 (Applicant Arguments/Remarks, p. 7). Examiner notes Pane (US 5718008) is now relied upon in claim 15 to teach the feature of the plurality of water channels as claimed. Applicant argues Li (CN 104513053) relates to glossy surfaces and lacks the limitation argued above addressing Stadur (Applicant Arguments/Remarks, p.7). Examiner notes Li is relied upon to teach the obviousness of the material choice and the water absorption amount of the dry press tile and is not relied upon to teach the limitation addressed by Stadur above. Applicant argues Pane does not address the inclined configuration of the plate and fails to show channels that would be compatible with the combination of Stadur and Li (Applicant Arguments/Remarks, p. 7-8). Examiner notes Stadur is relied upon to disclose the inclined configuration as claimed. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadur (DE 19725963; machine translation provided 4/13/2022) in view of Li (CN 104513053; machine translation provided 4/13/2022) and Pane (US 5718008).
Regarding claim 15, Stadur discloses an article for use in shower areas, the article comprising a ceramic tile (3, ¶ 0008) having a monolithic structure (Abstract) and having an edge height (edge height near 41-42) and a drainage hole height (height of the not-shown drain; ¶ 0019), the edge height being greater than the drainage hole height (the edge height near 41-42 is greater than the height of the not-shown drain at the bottom of 33) so as to allow water to flow toward a drainage hole at the drainage hole height without accumulating on said ceramic tile (the drain is at the lowest point of the shower tray, ¶ 0019), wherein a thickness of said ceramic tile reduces from the edge height toward the drainage hole height (the thickness of 3 reduces from the edge height near 41-42 towards the not-shown drain; ¶ 0019) such that a slope (slope of 31) is formed between the edge height and the drainage hole height.
However, Stadur does not disclose the ceramic tile is a dry press ceramic tile formed of clay, kaolin, or feldspar raw materials, said dry press ceramic tile having a water absorption value less than 0.5% as claimed.
Li discloses a production method of a fully polished glazed ceramic tile including a dry press ceramic tile (p. 1, ¶ 7-9), wherein said dry press ceramic tile is formed of clay, kaolin (p. 1, ¶ 7-9), or feldspar raw materials, said dry press ceramic tile having a water absorption value less than 0.5% (p. 1, ¶ 7-9).
It would have been obvious to one of ordinary skill in the art to have modified the system of Stadur, to form the ceramic tile as a dry press ceramic tile formed of clay, kaolin, or feldspar raw materials, said dry press ceramic tile having a water absorption value less than 0.5% as claimed, as taught by Li, since it was known in the art that a ceramic tile may be formed of kaolin, pressed by an automatic tile press, dried to increase the strength of the green tiles, and fired to achieve the desired water absorption (p. 1, ¶ 7-9). Furthermore, Examiner notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
However, Stadur does not disclose a plurality of water channels as claimed.
Pane discloses a shower base wherein said ceramic tile (col. 1, ll. 53-56) has a plurality of water channels (3-4) formed on a surface thereof, the plurality of water channels adapted to facilitate water flow along the slope and toward the drainage hole (col. 2, ll. 30-39).
It would have been obvious to one of ordinary skill in the art to have modified the system of Stadur, to include a plurality of water channels as claimed, as taught by Pane, in order to provide a drainage and non-slip function (col. 2, ll. 30-39).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadur (DE 19725963; machine translation provided 4/13/2022) in view of Li (CN 104513053; machine translation provided 4/13/2022) and Pane (US 5718008) as applied to claim 15 above, and further in view of Barattini (US 6348425).
Regarding claim 17, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 15.
However, the combination above does not disclose a glaze material covering the surface of said dry press ceramic tile, said glaze material comprises alumina, corundum, magnesite, zinc oxide and calcium as claimed.
Barattini discloses a crystallizing glaze system including a glaze material (Abstract) covering the surface of said ceramic tile (Abstract), said glaze material comprises alumina (col. 2, ll. 3-4), corundum (col. 6, ll. 20-23), magnesite (col. 5, ll. 8-13), zinc oxide (col. 4, ll. 18-28) and calcium (col. 5, ll. 8-13).
It would have been obvious to one of ordinary skill in the art to have modified the system of Stadur, to include a glaze material including the material choice as claimed, as taught by Barattini, since it was known in the art that the claimed materials are used in glazes for forming a smooth matte finish on tile that is both chemically durable and abrasion resistant (col. 1, ll. 4-9). Furthermore, Examiner notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754